It is a great pleasure for me to have 
this opportunity to join my fellow Heads of State and 
Government at the sixty-eighth session of the General 
Assembly. We wish to offer our profound congratulations 
and support to the President of the Assembly. We also 
wish to express the Kingdom’s sincere appreciation to 
Secretary-General Ban Ki-moon and his entire staff 
for their efforts and the role they continue to play in 
improving the working mechanisms of the United 
Nations and for being such a good host.

The United Nations has brought hope to those who 
are suffering, which is one of the pillars of its Charter. 
The fundamental purpose of the United Nations is to 
promote tolerance among humankind so that nations 
can live together in peace with one another. We are 
pleased that the United Nations has always worked 
hard to promote and maintain international security, 
and it has further taken positive action to prevent and 
remove threats to the peace that humankind so desires. 
We are also cognizant of the fact that humankind is 
facing a test of unprecedented proportions in hotspots 
that continue to pose a huge challenge for the United 
Nations to address.

We have been deeply saddened by the senseless 
killing of innocent people that took place this week 
in Nairobi. We condemn such acts of terrorism in 
the strongest terms. We send words of comfort to the 
Government and the families who lost loved ones 
through that tragic and senseless violence. The world 
needs to stand together and wipe terrorism from the 



face of the universe. We call upon those who support 
such activities to cease from doing so forthwith.

We are also extremely disturbed by the deadly 
conflicts in countries such as Syria, where innocent 
people including women and children, are dying on 
both sides, with some displaced now living as refugees 
in other countries. We encourage all of the people of 
Syria to immediately cease fire and use dialogue as a 
means of solving their differences, because using the 
barrel of a gun to settle a score will not help them; 
instead, it will leave the Syrian people divided and not 
seeing eye to eye. Infrastructure and social services 
will be destroyed, leaving increased problems that will 
have devastating effects for a very long time to come. 
We trust they will soon find a peaceful resolution to 
their crisis. 

The findings of the United Nations mission on the 
use of chemical weapons in Syria should be used as a 
basis to chart a way forward in pursuit of the dismantling 
of these unconventional weapons of mass destruction, 
which pose a serious threat to humankind. As long as 
chemical weapons continue to exist in that country, it 
remains at risk of similar attacks, where nobody will 
own up to them. Therefore, it is only proper that the 
dismantling process begin with immediate effect to 
prevent a similar attack in the future.

It is important that whatever action takes place in 
Syria, it must fall within the mandate of the United 
Nations. The United Nations must act quickly on those 
issues and take a leading role in making sure that those 
episodes where life is lost through the use of such 
weapons are prevented.

It is important for leaders and Governments to 
maintain contact and be in constant consultation with 
their people at all times to avoid situations where leaders 
do not understand the aspirations of their people. It is 
imperative to create forums where people will have 
access to Government to express themselves, because 
a lack of such communication and detachment leads to 
either Governments or the people reacting in a violent 
manner towards the other.

The domino effect of such situations can lead to 
an international crisis, as the problems of one country 
can easily spiral into problems for others, which may 
need to intervene. Such strife causes countries, as well 
as the United Nations, to divert resources from the 
objectives of socioeconomic development and channel 
them towards financing conflict situations instead of 
the welfare of the people.

The Kingdom of eSwatini is committed to a 
process of consultation with the people at the People’s 
Parliament — Sibaya — and other dialogue forums. 
That practice is democratic and participatory in 
that everybody is involved in key decision-making 
processes.

Before I came to attend the General Assembly, 
the Kingdom of eSwatini held a very successful and 
peaceful election, which proved to be one of the most 
successful we have had over the years. Some 40 per cent 
of the Swaziland population were eligible to vote, and 
70 per cent of them registered to do so in the elections. 
The primary and secondary elections were also very 
peaceful, free and fair, without any undue influence.

In the past, there had been only one day of voting, 
but this year we had to extend voting for two days 
during the primary and secondary elections. Our 
elections embrace our traditions and culture, whereby 
people from communities nominate people in their 
chiefdoms to compete at constituency level, which 
we call Tinkhundla. The winners then go straight to 
Parliament as a direct representation.

As a result, the people are happy to be part of 
the Government formulation process, because they 
can claim ownership of the people who constitute the 
Government of the day. It is in that vein that we trust 
that the new parliamentarians will work very well with 
the people in shaping the future of the Kingdom of 
eSwatini, with a view to meeting their aspirations and 
attaining the objectives of the Millennium Development 
Goals.

We also note with interest the increased number 
of observers in this year’s election. Regional and 
international observers were highly impressed with our 
elections. We therefore call upon the world to embrace 
our system.

We are aware of the fact that many countries do 
not understand how our system of government works. 
We are happy to define our system as a monarchial 
democracy. Monarchial democracy is defined as a 
marriage between the monarchy and the ballot box. 
The ballot box represents the will of the people. The 
people provide advice and counsel to the King, and 
that ensures transparency and accountability. It is a 
combination of power and empowerment. It means that 



the monarchy of eSwatini guarantees the continuity of 
stability, and the democracy of eSwatini guarantees the 
shared power of the people.

Therefore, the monarchy is married to the trust of 
the people, who believe that the King does everything 
in their best interests. It is home-grown; it easily 
accords with the norms and values of the Swazis and is 
therefore easily understood by all Swazis.

To those who proclaim that democracy is the 
answer to all nations and their development, we present 
ourselves as testimony of a new democratic ideology 
that works. It has a place in modern-day democracy, 
and it complies with all structures of the United 
Nations family. The Kingdom of eSwatini is committed 
to the ideals of the United Nations just as much as it 
is dedicated to protecting its history, its legacy and 
its dignity, while at the same time embracing the 
opportunities and possibilities for cooperation within 
the community of nations.

It is therefore the Kingdom of eSwatini’s position 
that it believes in democracy as an idea, but not as an 
ideal, because things that are ideal to some may not be 
ideal to others. The Kingdom of eSwatini will, however, 
continue to embrace the opportunities, the technologies 
and the mechanisms that create a modern society.

Our ultimate goal is to have achieved first-world 
status by 2022, or at least visible signs that we are 
heading in that direction socially, economically and 
otherwise. In the past five years, significant progress 
has been made in the Kingdom towards poverty 
eradication, improving the health of our people, and 
infrastructure and agricultural development. We are 
confident that we will see much more progress in the 
next few years.

The kingdom of eSwatini has been implementing 
the Millennium Development Goals (MDGs), which 
became effective in 2000 and most of which have a target 
date of 2015. Good progress has been made in the areas 
of education, gender, the empowerment of women and 
malaria control. Although the country has implemented 
a number of initiatives aimed at addressing the other 
Millennium Goals, there is still a need to accelerate 
efforts to address the issues of poverty, HIV and AIDS, 
infant mortality and maternal health.

In order to solicit views on the post-2015 development 
agenda, the Kingdom of eSwatini embarked on an 
intensive consultative process. It involved a cross- 
spectrum of stakeholders, including traditional leaders, 
young people, women, men, the business community, 
people with disabilities, faith-based organizations, civil 
society organizations and different regiments.

On the goal of eradicating poverty, the nation 
agreed that poverty was still a challenge and that 
greater efforts were needed to address it. The poor 
performance of the economy in recent years due to the 
global financial crisis has contributed to the situation, 
and therefore a great deal still needs to be done in that 
regard.

As to providing quality education and lifelong 
learning, the country has made significant progress 
towards achieving universal primary education. 
However, there is a need to focus, with the support of 
the private sector, on the quality of education and to 
introduce more vocational skills.

The Government has invested significantly in the 
health sector. However, the burden of disease continues 
to exist; hence that goal remains very relevant for the 
people of eSwatini. The country is still faced with 
the problem of HIV/AIDS, and therefore, in the post-
2015 development agenda, the pressure to address the 
scourge as well as other, non-communicable diseases 
should be maintained.

Ensuring food security and good nutrition remains 
a priority and should feature prominently in the post-
2015 development agenda. However, the issue of 
climate change continues to be a drawback to many 
of our developing countries. Our food production has 
been seriously affected by climate-change patterns and 
the related challenges.

The provision of adequate financial resources and 
the transfer of environmentally sound technologies and 
technical assistance to developing countries are critical 
if we are to achieve our global objectives. We therefore 
appeal to our developed partners to honour the pledges 
they have made to the Green Fund and the sustainable 
development programme as a matter of priority. We 
strongly believe that this could add the required 
impetus in the context of our objective of increasing 
food production.

The goal of achieving universal access to water and 
sanitation is also important for the people of eSwatini, 
since water is a very basic requirement for agricultural 
and industrial production, as well as for domestic use. 
Remarkable progress has been made in the area of 
supplying potable water to households; coverage has 
reached 71 per cent nationally. 



The creation of jobs, sustainable livelihoods and 
equitable growth is critical for the development of any 
country and is linked to the goal of ending poverty. 
Emphasis should be put on value addition, technology 
transfer and the development of entrepreneurial skills, 
particularly for young people. As a country, Swaziland 
is fully behind the post-2015 agenda, because it remains 
a guideline for the international community in working 
together for the sustainable development of our 
respective countries.

The issue of the reform of the Security Council 
remains a top priority for the African continent. We are 
calling for a Council that will give equal opportunities 
to all regions of the world to voice their opinions as 
an international family on issues regarding global 
conflict. We believe our proposal is just and fair so that 
as a region Africa can have a voice in the affairs of the 
Council as equal partners in this global Organization.

The United Nations should continue to play its 
advocacy role to ensure humankind continues to live 
peacefully with each other. All nations around the 
world should be given equal opportunities to share their 
expertise and experiences with the Organization.

The Kingdom of eSwatini is happy to note that, 
with solid international support and cross-Strait 
developments, the Republic of China on Taiwan has 
increased its meaningful participation in United 
Nations specialized agencies and mechanisms. We 
will continue to encourage positive interaction in the 
international arena between the two sides of the Taiwan 
Strait. 

Finally, I hope that this session will come up 
with the desired results and tangible targets. We also 
look forward to a post-2015 agenda that will create a 
conducive landscape for all humankind to live in.
